11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Estate of               * From the County Court at Law
Kevin Euell Sneed, deceased,                  No. 2 of Taylor County
                                              Trial Court No. 27777.

No. 11-16-00051-CV                           * April 12, 2018

                                             * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded to
the trial court. The costs incurred by reason of this appeal are taxed against Dana
Dossey.